 


109 HR 4840 IH: Plan to Restore Excellence and Professional Accountability in Responding to Emergencies Act
U.S. House of Representatives
2006-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4840 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2006 
Mr. Thompson of Mississippi (for himself, Mr. Pascrell, Mr. Meek of Florida, Mr. Langevin, Mr. Etheridge, Ms. Jackson-Lee of Texas, Mr. Markey, Mr. Al Green of Texas, Mrs. Christensen, Mr. DeFazio, Mr. Brown of Ohio, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Homeland Security Act of 2002 to establish requirements for appointment of the Director of the Federal Emergency Management Agency, and for other purposes. 
 
 
1.Short title This Act may be cited as the Plan to Restore Excellence and Professional Accountability in Responding to Emergencies Act or the PREPARE Act. 
2.Appointment and qualifications of FEMA Director and Deputy Director Section 507 of the Homeland Security Act of 2002 (6 U.S.C. 317) is amended by redesignating subsections (a) and (b) as subsections (b) and (c), respectively, and by inserting before subsection (b) (as so redesignated) the following: 
 
(a)Officers 
(1)Appointment and qualifications of DirectorThe Federal Emergency Management Agency shall be headed by a Director who shall be appointed by the President, by and with the advice and consent of the Senate from among individuals who possess demonstrated ability in, knowledge of, and extensive background in emergency or disaster-related management.  
(2)Deputy DirectorThe Federal Emergency Management Agency shall have one Deputy Director who shall be appointed by the Director— 
(A)in accordance with provisions of title 5, United States Code, governing appointments in the competitive service; and 
(B)from among individuals who possess demonstrated ability in, knowledge of, and extensive background in emergency or disaster-related management.. 
3.Recombination of preparedness and response functions 
(a)Renaming of Under Secretary of Preparedness and ResponseSection 103(a) of the Homeland Security Act of 2002 (6 U.S.C. 113) is amended by striking paragraph (5) and inserting the following: 
 
(5)An Under Secretary of Preparedness and Response..  
(b)Functions of Under SecretarySection 503 of the Homeland Security Act of 2002 (6 U.S.C. 313) is amended— 
(1)in the section heading by striking Transferred; 
(2)by inserting (a) Transferred functions.— before the first sentence; and 
(3)by adding at the end the following: 
 
(b)Functions of Under SecretaryThe Under Secretary of Preparedness and Response shall be responsible for the following: 
(1)The Federal Emergency Management Agency, and service as the Director of such agency. 
(2)The Chief Medical Officer. 
(3)The Assistant Secretary for Grants and Training. 
(4)The United States Fire Administration. 
(5)Functions performed by the Assistant Secretary for Cyber Security and Telecommunications. 
(6)Functions performed by the Assistant Secretary for Infrastructure Protection. 
(7)Functions performed by the Director of the Office of National Capital Region Coordination. 
(c)Direct reporting to the PresidentDuring the effective period of an Incident of National Significance declared by the Secretary under the National Response Plan, the Under Secretary of Preparedness and Response shall report directly to the President.. 
(c)Conforming amendmentsThe following provisions of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) are each amended by striking Under Secretary for Emergency Preparedness and Response each place it appears and inserting Under Secretary of Preparedness and Response: 
(1)Section 223(1)(B) (6 U.S.C. 143(1)(B)). 
(2)Section 223(2) (6 U.S.C. 143(2)). 
(3)Section 501 (6 U.S.C. 311)). 
(4)Section 502 (6 U.S.C. 312)). 
 
